Citation Nr: 1231345	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-17 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions dated in January 2006 and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  The January 2006 rating decision, inter alia, granted service connection for PTSD, and assigned a 30 percent rating.  The evaluation was increased to 50 percent, effective from the date of the grant of service connection, in a September 2006 rating action.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and has not been assigned during the entire appellate period.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2010, the appellant testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record.  In January 2012, the appellant was notified that the VLJ who had overseen his Board hearing in August 2010 had left the Board.  The appellant was asked whether he desired the opportunity to provide testimony before a different VLJ.  The appellant subsequently responded negatively in February 2012 to this inquiry.

This case was remanded for additional development in September 2010 and the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  



FINDINGS OF FACT

1.  The appellant's PTSD is manifested by depression, irritability, sleeplessness, and some occupational and social impairment, but is not productive of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2.  The appellant is service-connected for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; scars, noncompensably rated; and hearing loss, noncompensably rated.  The appellant's combined evaluation is 50 percent from April 22, 2005, and 60 percent from May 19, 2006.  

3.  It is not shown that the appellant is unable to obtain and maintain gainful employment solely because of his service-connected disabilities 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.7, 4.16, 4.19. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that it has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist as required by the VCAA.  Specifically, over the course of this appeal, the AOJ has issued multiple VCAA letters and duty-to-assist letters to the appellant.  These letters informed him of what evidence was required to substantiate his claims with respect to an increased rating and for a total disability evaluation.  They also informed him of his and VA's respective duties for obtaining evidence.  In addition, as relevant to all claims, a March 2006 letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also fulfilled its duty to assist.  In this instance, VA obtained the veteran's service treatment records and post-service medical treatment records.  The record further reveals that the appellant's Social Security Administration (SSA) records have been obtained and included in the claims folder for review.  The appellant has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  The record reflects that the appellant most recently underwent a VA psychiatric examination in November 2010.  The results of that examination have been included in the claims folder for review.  This report involved a review of the claims folder, the appellant's treatment records, an interview with the appellant, and the results of the actual examination of the appellant.  Therefore, the Board finds that this report of November 2010 is adequate for adjudicating the appellant's claims for benefits.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with VA's duty to obtain the requisite medical information necessary to make a decision on the appellant's claim for an increased disability rating and for a TDIU evaluation. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Increased Evaluation - PTSD

A.  Laws and Regulations

Disability evaluations are determined by evaluating the extent to which the veteran's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

With respect to the issue before the Board, the appeal does stem from a disagreement with an evaluation assigned in connection with the original grant of service connection, and as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged ratings."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

The appellant has been assigned a 50 percent disability rating for his psychiatric disorder pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411.  38 C.F.R. § 4.130 (2011) establishes a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher rating, a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2011). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the appellant's capacity for adjustment during periods of remission (if any).  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2011).  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a) (2011).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010). 


B.  Facts and Discussion

In conjunction with the appellant's original claim for benefits, he underwent a VA Psychiatric Examination in December 2005.  During the examination, the appellant stated that he had worked for 39 years and had only then recently left the company because the factory that he was working at closed down.  He stated that he was married and he denied "assaultiveness" or suicide attempts.  The examiner found that the appellant's thought processes and thought content were normal, he was not suffering from delusions or hallucinations, and he was capable of maintaining personal hygiene and other activities of daily living.  Nevertheless, the examiner found that the appellant's short-term memory and concentration were impaired although his long-term memory and orientation were within normal limits.  

The examiner further reported that the appellant's mood was mildly depressed, his impulse control was impaired, and he suffered from sleep impairment.  It was further indicated that the appellant experienced nightmares along with flashbacks, and that he tended to isolate himself from others.  A GAF score of 61 was assigned.  The examiner further provided the following assessment:

The veteran has mild difficulty establishing and maintaining effective social and occupational relationships due to posttraumatic stress disorder.  Following exposure to combat activities in Vietnam the veteran's current psychosocial functional status and quality of life are mildly impaired due to posttraumatic stress disorder.  The veteran is capable of managing his benefit payments in his own best interest without restriction.  

Two years later, in July 2007, another psychiatric assessment was accomplished at the VA Medical Center (VAMC) in Birmingham, Alabama.  The appellant stated that he was taking certain prescribed medications for the treatment of his PTSD.  It was also stated that he was still married and that he had a good relationship with his daughter.  He admitted to the examiner that he had friends but that he was not good in keeping in touch with those friends.  Although he used to play golf and participate in other outdoor activities, the appellant admitted that he did not do these activities due to physical ailments - not psychological.  

In the examination portion of the report, the examiner indicated that the appellant was appropriately dressed and his speech/psychomotor activity was unremarkable.  His affect was blunted and mood dysphoric, but his thought process and content were unremarkable.  He was found not to have delusions or hallucinations.  It was further reported that the appellant was suffering from some recent memory impairment and he had difficulty sleeping.  Upon completing the examination, the examiner diagnosed the appellant has having chronic moderate PTSD.  A GAF score of 53 was assigned.  The examiner specifically noted that the appellant was not unemployable due to the symptoms and manifestations produced by the PTSD, and that his social isolation was only moderately impaired.  

A third VA psychiatric examination was performed in November 2010.  Prior to the actual examination, the appellant confirmed the usage of medications for the treatment of his disorder.  He also stated that he was receiving individual psychotherapy.  The appellant reported to the examiner that he was still married, that his wife took care of him, and that he still had a good relationship with his daughter.  It was also noted that he did talk to his neighbors although he had more contact with his dogs.  During the actual exam, the examiner wrote that the appellant's speed was spontaneous, clear, and coherent.  He was further described as having an appropriate affect, his attention was intact, his thought process and content was unremarkable, and he did not suffer from delusions.  

The examiner found that the appellant was not exhibiting inappropriate or obsessive type of behavior.  While he had anger issues, it was felt that the appellant was still capable of maintaining his personal hygiene although his impulse control was only categorized as "fair".  The medical exam report also indicated that the appellant had markedly diminished interest or participation in activities along with some detachment from others.  It was further reported that the appellant had difficulty falling or staying asleep, that he suffered from irritability, and he had difficulty concentrating.  A diagnosis of PTSD was given and a GAF score of 56 was assigned.  The examiner also found that the results from the current examination mirrored the results obtained in 2007.  It was further opined that the appellant was not totally occupationally or socially impaired.  While the symptoms of PTSD affected the appellant's ability to work, they did not preclude him from obtaining and maintaining gainful employment.  In conclusion, the examiner offered the following:

In terms of unemployability, veteran's PTSD does not render him unemployable.  He is able to communicate effectively and understand and carry out at least simple instructions.  His thoughts are logical and goal-directed with no evidence of formal thought disorder.  His judgment is not impaired.  He does appear to have mild problems with concentration and immediate memory.  His PTSD symptoms are in the moderate range and are not so severe that he would be incapable of being employed solely due to symptoms of PTSD.  

The diagnosis and progessional opinions are based on DSM-IV guideline[s], review of medical records and C-file, clinical interview, and testing results. 

From 2005 to the present, per the medical treatment records, the appellant has participated in occasional individual therapy sessions at his local VA facility.  The record indicates that shortly after the appellant received his diagnosis of PTSD, he began to receive said therapy and that over the years, the rate of therapy has increased.  Nevertheless, there is nothing in the therapy notes that notes, suggests, or insinuates that the appellant was not neat, casually, or normally dressed and groomed, or that he was homicidal or suicidal.  Instead, these notes seem to suggest a leveling of symptoms consistent with the examination report write-ups given in 2005, 2007, and 2010.  

The record also contains the appellant's SSA records.  Without explanation, SSA has found that the appellant is eligible for unemployment benefits as a result of his PTSD and a major depressive disorder.  Of interest is the medical examination of record that was accomplished in August 2005 in conjunction with his claim for SSA benefits.  In that report, it was noted that on occasion the appellant suffered from panic attacks, anxiety, and depression.  However, the examiner further reported that the appellant was oriented, cooperative, and responsive.  Cognitive impairment was not found and insight/judgment was adjudged to be adequate.  A GAF score of 40 to 45 was assigned.  

The medical evidence shows assignment of GAF scores ranging from 40 to 61, with the 40 to 45 score being assigned by a SSA examiner.  The Board notes that a VA examination that was accomplished four months after the SSA exam produced a GAF score of 61.  While the variations between 40 and 61 might seem significant, the Board notes that the scores of 40 to 45 represent a single, one time evaluation.  The majority of scores from the VA facilities in fact range from 54 to 61 - signifying mild to moderate symptomatology.  The symptoms actually described during this period varied little if any.  Finally, the Board notes that while the GAF scores are useful tools, the symptoms that are objectively recorded in the examination reports and the examiner's opinions as to the Veteran's overall impairment are more important. 

In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 4.3 (2011), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the veteran had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case is distinguishable from Mittleider in that the medical evidence of record does distinguish the symptoms that have been produced by the appellant's PTSD and the other psychiatric manifestations that may be attributable to a nonservice-connected disorder. 

Upon reviewing the record, it is the conclusion of the Board that the evidence does not support an evaluation in excess of 50 percent for PTSD.  The three VA examinations accomplished (and reported thereon) have noted anxiety, sleeplessness, and irritability.  The appellant appears to have social relations with family members, and does have social contact with others.  Nevertheless, the medical evidence of record does not insinuate that the appellant's ability to work has been affected by his PTSD.  Additionally, the appellant is capable of caring for his physical well-being and he has not complained of hallucinations, delusions, or other thought disorders.  Moreover, there is no evidence, either medical or testimonial, that would suggest that the appellant is performing obsessional rituals, or that his speech was intermittently illogical, or that he was suffering from near-continuous panic attacks.  There is no evidence of spatial disorientation or an inability to function independently of others.  In addition, his GAF scores have been in the middle 50s range indicating moderate symptoms. 

Thus, it is the conclusion of the Board that the current 50 percent disability rating assigned for PTSD is appropriate, and that a disability rating is excess of 50 percent is not warranted.  38 C.F.R. § 4.7 (2011).  He does not exhibit occupational and social impairment that would suggest an inability to work or have some type of social relationships.  While he does suffer from sleep impairment and mild memory loss, along with other manifestations produced by the PTSD, it is the Board's conclusion that those symptoms are already adequately compensated therefor by the assignment of the current 50 percent disability rating.  The evidence just does not show that the criteria for a disability rating in excess of 50 percent have been met.  Hence, the appellant's claim is denied. 

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the appellant only meets the criteria for a 50 percent rating from the date of his claim.  At no point in time is it shown that a higher disability rating, either a 70 percent or 100 percent rating, should be assigned for some distinct period of time.  Therefore, the assignment of staged evaluations in this case is not necessary. 

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for his psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describes the appellant's disability level and symptomatology. 

The record does not show that the appellant has required frequent hospitalizations for his mental disorder.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.

III.  TDIU

As indicated previously, the appellant has also asked that a total disability evaluation based on individual unemployability be assigned to him.  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2011).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."

In this case, and during the appellate period, the combined disability rating for the appellant has been either 50 percent or 60 percent.  Accordingly, he does not meet the schedular threshold requirement for a TDIU.  38 C.F.R. § 4.16(a) (2011).

Nevertheless, a TDIU, however, may be awarded on an extraschedular basis if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2011), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) (2011) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  In this case, the claim has never been referred to the Director of Compensation and Pension for extraschedular consideration.  Thus, the question becomes whether the Board should remand this case to the RO/AMC for submittal of the claim to the Director of the Compensation and Pension Service for extraschedular consideration. 

The record reflects that the appellant worked at a manufacturing plant in Lawrenceburg, Tennessee, for nearly 40 years.  Per the appellant, he only left (or retired from) the company after the plant that he worked at closed down in 2005.  The record indicates that the appellant has a high school equivalency certificate but he does not have any additional training.  

As noted previously, the appellant's service-connected disabilities are:  PTSD, tinnitus, scars, and bilateral hearing loss.  He is not service-connected for any type of orthopedic disability or any other condition that might impede his motor abilities.  A review of the medical records from 2005 to the present do not suggest or insinuate that the appellant's four service-connected disabilities prevent him from obtaining or maintaining gainful employment. 

The VA examiner in 2010 stated that the appellant's psychiatric disorder symptoms and manifestations might affect his reliability, productivity, and concentration, however, that same doctor stated that he was capable of working.  The record does not indicate that, if he so desired, that the appellant would be unable to procure some type of employment or that his disabilities seriously impaired his ability to work at a sedentary type of job. 

It might be argued that since the appellant is in receipt of SSA benefits, he should also be awarded TDIU compensation.  The VA has obtained the appellant's records from the SSA, which does show that the appellant is in receipt of benefits.  The Court, in Martin v. Brown, 4 Vet. App. 136 (1993), has said that the results obtained by the SSA are pertinent when the VA makes a determination concerning unemployability.  However, SSA determinations as to employability are not considered binding on VA as SSA subscribes to different statutory and regulatory criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  

As indicated and suggested, a review of the medical evidence shows that the appellant clearly experiences some employment-related limitation as a result of his service-connected disabilities.  However, the disability ratings assigned to the appellant compensate him for the average impairment of earning capacity.  While the appellant does have some employment impairment due to his service-connected disabilities, the Board finds that the preponderance of the evidence shows that his service-connected disabilities, in and of themselves, are not of such severity as to preclude his participation in all forms of substantially gainful employment.  Thus, in light of the appellant's work experience and the medical evidence of record, to include the lack of private or VA medical records suggesting or insinuating that the appellant is unable to work because of his service-connected disabilities, the Board finds that the evidence does not support the possibility that the appellant is unemployable due to his service-connected disabilities.  As such, the Board concludes that the claim should not be remanded back to the RO/AMC so that the claim may be referred to the Director of Compensation and Pension for an extra-schedular determination.  Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable. 


ORDER

1.  Entitlement to an increased evaluation for posttraumatic stress disorder is denied.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


